Exhibit 99.1 Chapter A (Description of Company Operations) of the Periodic Report for 2011 Chapter A (Description of Company Operations) of the Periodic Report for 2011 Table of Contents 1. General development of the Group's business 1 Group activities and business development 1 Segments of operation 3 Investments in the Company's capital and transactions in its shares 3 Distribution of dividends 5 Financial information about the Group's segments of operation 8 Group forecast 15 General environment and influence of external factors on the Group's activities 15 2.Bezeq – Domestic fixed-line communications 27 General information about the segment of operation 27 Products and services 32 Segmentation of product and service revenues 35 Customers 35 Marketing, distribution and service 36 Competition 36 Property, plant and equipment, and facilities 41 Intangible assets 45 Human capital 46 Equipment and suppliers 51 Working capital 52 Investments 52 Financing 53 Taxation 56 Environmental risks and their management 56 Restrictions and control of the Company's operations 57 Substantial agreements 65 Legal proceedings 68 Business Objectives and Strategy 72 Expectations for development in the coming year 74 Risk factors 74 3. Pelephone – Mobile radio-telephone (cellular telephony) 78 General information about the segment of operation 78 Products and services 82 Segmentation of revenues from products and services 83 New products 83 Customers 83 Marketing, distribution and service 83 Competition 84 Seasonality 88 Property, plant and equipment, and facilities 88 Intangible assets 90 Human capital 90 Suppliers 91 Working capital 92 Investment in affiliates and in a partnership 93 Financing 93 Taxation 95 A -i Chapter A (Description of Company Operations) of the Periodic Report for 2011 Environmental risks and their management 95 Restrictions on and control of Pelephone's operations 98 Substantial agreements Cooperation agreements Legal proceedings Business objectives and strategy Outlook for development in the coming year Risk factors 4. Bezeq International – international communication and internet services General Products and Services Revenue New Products Customers Marketing, distribution and service Competition Seasonality Property, plant and equipment Intangible assets Human capital Suppliers Working Capital Investments Financing Taxation Restrictions and supervision of Bezeq International's operations Substantial agreements Cooperation agreements Legal Proceedings Objectives, business strategy and projected development Risk Factors 5. DBS – Multi-channel television General Information on the segment of operation Products and Services Revenue and profitability of products and services New Products Customers Marketing and Distribution Competition Production capacity Property, plant and equipment Intangible assets Broadcasting Rights Human Resources Suppliers Working Capital Financing Taxation Restrictions on and supervision of the company A -ii Chapter A (Description of Company Operations) of the Periodic Report for 2011 Substantial agreements Cooperation Agreements Legal Proceedings Business objectives and strategy Discussion of Risk Factors A - iii Chapter A (Description of Company Operations) of the Periodic Report for 2011 LIST OF TERMS A. Names of laws appearing in the report Consumer Protection Law Consumer Protection Law, 1981 Antitrust Law Antitrust Law, 1988 Arrangements Law Economic Policy for 2011-2012 (Legislative Amendments) Law, 2011 Companies Law Companies Law, 19990 Non-Ionizing Radiation Law Non-Ionizing Radiation law, 2006 Second Authority Law Second Authority for Television and Radio Law, 1990 Planning and Construction Law Planning and Construction Law, 1965 Communications Law Communications (Telecommunications and Broadcasts) Law, 1982 Securities Law Securities Law, 1968 Class Actions Law Class Actions Law, 2006 Communications Rules Communications (Broadcasting Licensee) Rules, 1987 Telegraph Ordinance Wireless Telegraph Ordinance [New Version], 1972 Communications Order Communications (Telecommunications and Broadcasts) (Determination of an Essential Service Provided by Bezeq Israel Communications Corp.) Order, 1997 Frequency Regulations for Access Installations Communications (Telecommunications and Broadcasts) (Frequencies for Wireless Access Installations) Regulations, 2002 Royalties Regulations Communications (Telecommunications and Broadcasts) (Royalties) Regulations, 2001 and Communications (Telecommunications and Broadcasts) (Royalties) (Temporary Order) Regulations, 2011 Royalties Regulations (Satellite Broadcasts) Communications (Telecommunications and Broadcasts) (Satellite Television Broadcasts) (License fees and Royalties), 1999 Interconnect Regulations Communications (Telecommunications and Broadcasts) (Payments for Interconnect) Regulations, 5760 Satellite Broadcasting License Regulations Communications (Telecommunications and Broadcasts) (Proceedings and Conditions for Grant of a Satellite Broadcasts License), 1998 International Operator License Regulations Communications (Telecommunications and broadcasts) (Proceedings and terms for receipt of a general license for providing international telecommunications services) Regulations, 2004 B. Other main technological terms appearing in the report1 Bezeq On Line Bezeq On Line Ltd. Bezeq International Bezeq International Ltd. Bezeq Zahav Holdings Bezeq Zahav (Holdings) Ltd. B Communications B Communications Ltd. (formerly – 012 Smile Communications Ltd.) 2011 Financials The consolidated financial statements of the Company for the year ended December 31, 2011 DBS 2011 Financials The financial statements of DBS for the year ended December 31, 2011, which are attached to this report 1 Please note that the definitions are for reader convenience only, and are not necessarily identical to the definitions in the Communications Law or its Regulations. A -iv Chapter A (Description of Company Operations) of the Periodic Report for 2011 interconnect fees Interconnect fees (also called "call completion fees") are paid by one carrier to another for interconnection (see definition below) DBS D.B.S. Satellite Services (1998) Ltd. HOT HOT Communications Systems Ltd. and corporations in its control which operates in broadcasting (multi-channel television) HOT Telecom HOT Telecom Limited Partnership HOT-Net HOT-Net Internet Services Ltd. the Stock Exchange The Tel Aviv Stock Exchange Ltd. the Gronau Report The report published on March 9, 2008 by the committee appointed to formulate detailed recommendations concerning policy and the principles of competition in communications in Israel, headed by Prof. Gronau Walla Walla! Communications Ltd. and corporations in its control Hayek Commission Committee headed by Mr. Amir Hayek for reviewing the structure and updating of Bezeq tariffs and for setting wholesale service tariffs in fixed-line communications Eurocom DBS Eurocom D.B.S. Ltd. Mirs Mirs Communications Ltd. and corporations in its control public switching A telephony system supporting the connection of installations for passing calls between various end units Mbps Megabits per second; a unit of measure for the speed of data transfer Domestic Carrier An entity providing fixed-line domestic telephony services under a general or special domestic carrier license PVR decoders Digital decoders enabling viewing of satellite broadcasts, with recording ability on a hard disk (Personal Video Recorder) and enabling other advanced services, including HDPVR decoders HDPVR decoders PVR decoders that also enable receiptof HD broadcasts Roaming Roaming services allow a customer of one communications network to receive services from another communications network which is not his home network, based on roaming agreements between the home network and the host network NEP Network End Point – an interface to which a public telecommunications network and terminal equipment or a private network are connected. NEP services include the supply and maintenance of equipment and services on the customer's premises Cellcom Cellcom Israel Ltd. and corporations in its control Pelephone Pelephone Communications Ltd. and corporations in its control Partner Partner Communications Ltd. and corporations in its control interconnect Interconnect enables telecommunications messages to be transferred between subscribers of various license-holders or services to be provided by one license-holder to the subscribers of another license-holder; interconnect is made possible by means of a connection between a public telecommunications network of one license-holder (e.g. the Company) and a public network of another license-holder (e.g. a cellular operator). See also the definition of "interconnect fees". cellular Mobile radio-telephone; cellular telephony ITS license General license for providing international telecommunications services domestic carrier license General license for providing fixed-line domestic telecommunications services cellular license General license for providing mobile radio-telephone services by the cellular method A -v Chapter A (Description of Company Operations) of the Periodic Report for 2011 broadcasting license License for satellite television broadcasts transmission services Transfer service for electromagnetic signals or a series of bits between telecommunications facilities of a license-holder (excluding terminal equipment) data communication services Network services for transferring data from point to point, transferring data between computers and between different communications networks, communications network connection services for the Internet, and remote access services for businesses 012 Smile 012 Smile Telecom Ltd. and corporations in its control ARPU Average Revenue Per User CDMA Code Division Multiple Access – Access technology for cellular communications networks based on separation of subscribers by encoding xDSL Digital Subscriber Line – Technology that uses copper wires of telephone lines to transfer data (the Internet) at high speeds by using frequencies higher than the audible frequency and therefore enabling simultaneous call and data transfer DTT Digital Terrestrial Television – Wireless digital broadcast of television channels by means of terrestrial transmission stations GSM Global System for Mobile Communications – International standard for cellular communications networks ("2nd Generation") HD High Definition TV HSPA Cellular technology succeeding the UMTS standard, enabling data transfer at high speeds ("3.5 Generation") IP Internet Protocol. The protocol enables unity between voice, dataand video services using the same network IPVPN Virtual Private Network based on IP and located on the public network, through which it is possible to (a) enable end users to connect to the organizational network by remote access, and (b) connect between the organization's branches (intranet) ISP Internet Service Provider – Holder of a special license for providing Internet access services. The Internet access provider is the entity enabling the end user to connect to TCP/IP protocol that links him and the global Internet MOU Minutes of Use – the average number of minutes of use of a subscriber to the communications services MVNO Mobile Virtual Network Operator – A virtual cellular operator that uses the existing communications infrastructures of the cellular carriers without need for its own infrastructures NDSL A subscriber's line that provides high-speed access by means of ISPs only NGN Next Generation Network – The communications network of the next generation, based on IP architecture PSTN Public Switch Telephone Network – The Company's long-standing fixed-line domestic communications infrastructure UMTS International standard for cellular communications developed from the GSM standard ("3rd Generation") VDSL2 Very High Bit Rate Digital Subscriber Line – Digital Subscriber Line (DSL) with very high speed. One of the fastest technologies for data transfer at high bandwidth on ordinary telephone lines VoB Voice over Broadband – Telephony and associated services in IP technology using fixed-line broadband access services VoC Voice over Cellular Broadband – Telephony services over a cellular data communications channel ("Mobile VoB Services") A -vi Chapter A (Description of Company Operations) of the Periodic Report for 2011 VOD Video on Demand – Television services per customer demand VoIP Voice over Internet Protocol – Technology enabling the transfer of voice messages (provision of telephony services) by means of IP protocol Wi Fi Wireless Fidelity – Wireless access to the Internet within a local space A -vii Chapter A (Description of Company Operations) of the Periodic Report for 2011 CHAPTER A – DESCRIPTION OF THE COMPANY'S BUSINESS Bezeq – The Israel Communications Corp Ltd. ("the Company" or "Bezeq"), together with its subsidiaries, whether wholly or partly owned, whose financial statements are consolidated with those of the Company, as well as D.B.S. Satellite Services (1998) Ltd., an affiliate, are hereafter together referred to in this Periodic Report as "the Group" or "Bezeq Group".2 1. General development of the Group's business Group activities and business development 1.1.1General At the date of this periodic report, Bezeq Group is a main provider of communications services in Israel. The Bezeq Group implements and provides a broad range of telecommunications operations and services, including domestic fixed-line, cellular and international communication services, multi-channel satellite television broadcasts, internet infrastructure and access services, customer call centers, maintenance and development of communications infrastructures, provision of communications services to other communications providers, television and radio broadcasts, and supply and maintenance of equipment on customer premises (network end point – NEP – services). The Company was established in 1980 as a government company to which the activities carried out until then at the Ministry of Communications were transferred, and it was privatized over a period of years. The Company became a public company in 1990 and its shares are traded on the Tel Aviv Stock Exchange. Since April 14, 2010, the controlling shareholder of the Company is B Communications, through its wholly-controlled (indirectly) company B Tikshoret (SP2) Ltd. ("B Tikshoret"), which at March 13, 2012 holds 31.08% (30.18% at full dilution)3 of the Company's shares.For details about the agreement for acquisition of control of the Company, see Section 1.3.1. Below is a schematic of the structure of holdings in the Company, and the Company's holdings in the subsidiaries and main affiliates, at March 13, 2012. 2 We draw attention to the fact that the financial statements of DBS are not consolidated with those of the Company, and therefore, the definition of "the Group" in the 2011 financials differs from its definition in the Chapter "Description of the Corporation's Business" and no longer includes DBS. 3 To the best of the Company's knowledge, B Tikshoret is a private company registered in Israel, wholly owned and controlled by B Tikshoret (SP1) Ltd., which is wholly owned and controlled by B Communications. B Communications is an Israeli public company whose shares are traded by way of double listing on the Stock Exchange and on the Nasdaq. The controlling shareholder in B Communications is Internet Gold – Golden Lines Ltd., and the controlling shareholder in Internet Gold – Golden Lines Ltd. is Eurocom Communications Ltd. ("Eurocom Communications"), which is controlled by Eurocom Holdings (1979) Ltd., in which the controlling shareholder is Mr. Shaul Elovitz. The shares of B Tikshoret in the Company are held through a trustee for B Tikshoret as the owner and for entities who made financing available to B Tikshoret as lien-holders. Chapter A (Description of Company Operations) of the Periodic Report for 2011 A public company traded on the Stock Exchange. The Company has options which, at the date of publication of the Periodic Report, grant a right to 8.6% of the shares of DBS. In view of the decision of the Supreme Court in 2009 not to approve the merger of the Company and DBS (see Section 2.16.8C), the Company ended its control in DBS and commencing August 21, 2009 it ceased consolidation of their financial statements and since that date its investment in DBS shares is stated by the equity method. On this matter, see Note 12 to the 2011 financial statements. The balance of DBS shares is held by a trustee for Eurocom DBS.4 The approval of the Antitrust Commissioner for B Communications' transaction to acquire control in the Company was made contingent, among other things, on the sale of Eurocom DBS's holdings in DBS within a defined period of time. See Section 1.3.1. In addition, the Company holds 100% of the issued capital of Bezeq On-Line, which operates customer call centers of a scope that is not material to the Company, and 100% of the issued capital of Bezeq Zahav Holdings whose entire operation is the holding of Debentures Series 5 of the Company (see Section 2.17.1). Below are details of the present holdings in the Company at full dilution, assuming exercise of all the options actually allotted to Group employees and managers (see Section 1.3.2) at December 31, 2011 and March 13, 2012: Shareholders Holding % On December 31, 2011 On March 13, 2012 At full dilution on March 13, 20125 B Communications (through B Tikshoret) % % % The public % % % 4 A company controlled indirectly by Mr. Shaul Elovitz, the controlling shareholder (indirect) in the Company. 5 Full dilution was calculated assuming that all allotted options would be exercised for shares, in view of the Stock Appreciation Rights (SAR) mechanism in the 2007 stock options plan for managers and senior employees in the Group and the 2007 employee stock options plan (see Sections 1.3.2 and 2.9.6). This assumption is theoretical only, since in practice, under the terms of the plans and the outlines, the offerees who exercise the options will not be allotted all the shares underlying them but only a quantity that reflects the amount of the financial benefit embodied in the options. A - 2 Chapter A (Description of Company Operations) of the Periodic Report for 2011 1.1.2 Mergers and acquisitions Full tender offer for Walla shares On March 14, 2012, the Company published a full tender offer specification for the purchase of all the shares held by shareholders from the public in Walla! (12,980,972 shares accounting for 28.45% of the issued share capital of Walla!) at a price of NIS 5.25 per share and for total consideration of NIS 68 million (if the stock options of Walla! employees are exercised by the last date for acceptance according to the specification, the number of shares acquired will increase accordingly, and the total consideration will increase accordingly to NIS 77 million). The tender offer is contingent upon its acceptance by the offerees, by the majority stipulated in the Companies Law, in a manner that enables the purchase of all Walla! shares held by the public, turning the company into a private company, and delisting its shares from trade on the Stock Exchange. The deadline for the submittal of notice of acceptance is April 5, 2012. 1.2 Segments of operation The Group has four main segments of operation which correspond to the corporate division among the Group companies and report as business segments in the Company's consolidated financial statements (see also Note 28 to the 2011 Financials): 1.2.1 The Company – Fixed-line domestic communications This segment consists primarily of the Company’s operation as a Domestic Carrier, including telephony services, Internet infrastructure and access services, transmission and data communications services. The Company's activities in the domestic fixed-line segment are described in Section 2 of this report. 1.2.2 Pelephone – Cellular communications Cellular communications, marketing of terminal equipment, installation, operation and maintenance of cellular communication equipment and systems. Pelephone's operations are described in Section 3. 1.2.3 Bezeq International – International communications, Internet and NEP services Internet access services (ISP), international communications services and NEP services. Bezeq International's operations are described in Section 4. 1.2.4 DBS – Multi-channel television Multi-channel digital satellite television broadcasting services for subscribers (DBS) and the provision of value added services for subscribers. DBS's operations are described in Section 5. It is noted that in addition, the Company's consolidated financial statements include an "Others" segment, which covers mainly Internet-related fields and the operation of Internet portals (through Walla, from the date of consolidation of the Group's reports), customer call center services (through the subsidiary Bezeq Online) and investment in a venture capital fund. The “Others” segment is not material at the Group level. Investments in the Company's capital and transactions in its shares 1.3.1Transactions in Bezeq shares A. Sale of core control On April 14, 2010, a transaction was closed between the previous controlling shareholder in the Company, Ap.Sb.Ar. Holding Ltd. ("Ap.Sb.Ar") and B Communications, for the off-the-floor sale of all of Ap.Sb.Ar's shares in the Company – 814,211,545 ordinary shares of NIS 1 par value each, accounting at that time for approximately 30.44% of the issued and paid up capital of the Company, at NIS 8 per share and a total consideration of NIS 6,513,692,260. A - 3 Chapter A (Description of Company Operations) of the Periodic Report for 2011 The Company was told that the transaction was closed after all the preconditions to the agreement were met, including receipt of all the regulatory approvals required by law, including these: 1. Ministry of Communications approvals (including grant of control permits). The approvals were made contingent upon certain conditions, mainly – a determination that transactions between Eurocom Group6 and Pelephone for the purchase of terminal equipment would be considered an exceptional transaction under Section 270(4) of the Companies Law, and in addition to the approval proceeding employed at Pelephone, also an approval proceeding in the Company; board discussions on the matter must be documented in complete and detailed minutes and forwarded to the Director General at the Ministry of Communications (these two conditions were applied also to DBS with regard to transactions concerning satellite terminal equipment);Eurocom Group would not transfer to Pelephone any information relating to the supply / provision of products and services to its (Pelephone's) competitors; an employee of Eurocom Cellular Communications Ltd. would not serve as a director in Pelephone and vice versa. Other directives related to DBS shares held in trust (see sub-section 2 below). 2. Approval of the Antitrust Commissioner. The approval was made contingent upon certain conditions, mainly – the imposition of a ban on Eurocom Group7 being involved in the determination of commercial terms that a cellular company purchasing terminal equipment from Eurocom Cellular Communications Ltd. offers consumers in Israel, other than participation in financing the sales campaigns of the cellular company, and a requirement for Eurocom Group to sell its holdings in DBS. Until those holdings were sold, Eurocom Group was required to transfer its shares in DBS to a trustee, who would act as owner of the shares and exercise its authority and/or rights at its discretion for the benefit of DBS only, under irrevocable power of attorney. Eurocom Group would not issue instructions or guidelines to the trustee (other than in connection with sale of the shares subject to the orders in the Commissioner's decision), nor would the trustee be subject to the interests of Eurocom Group or its objectives, directly or indirectly. To the best of the Company's knowledge, the Antitrust Commissioner is currently discussing the conditions mentioned regarding Eurocom Group's holdings in DBS. In the matter of Eurocom DBS's shares in DBS in respect of which the trustee received the aforementioned power of attorney, it was determined, with the approval of the Ministry of Communications, that any change in the trustee's holding in DBS requires the approval of the Ministry of Communications, and that the trustee would act on an instruction received from any entity that concerned, directly or indirectly, the arrangement of the Ministry of Communications only after receipt of the Ministry's approval. 3. Approval of the Prime Minister and the Minister of Communications in accordance with the orders of the Communications Law and of the Communications Order, including the approval of corporations from B Communications Group and the controlling individuals in it to control Bezeq ("the Control Permits"). The Control Permit is contingent, inter alia, upon the percentage of B Tikshoret's holding in the Company not falling below 30% ("the Minimum Percentage"), subject to a number of exceptions stated in the Communications Order.8 6 For this matter, Eurocom Group means all the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media-Net Holdings Ltd., excluding the Company, Pelephone, Bezeq International and B.E.P Communications Solutions LP, as well as employees of Bezeq and the above companies who are not employees in other companies in the Group. 7 For this matter, Eurocom Group means all the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media-Net Holdings Ltd., as well as any person related to those companies and excluding the Company and companies in which the Company holds more than 50% of the shares. 8 It is noted that on February 2, 2011, the Prime Minister and Minister of Communications gave approval permitting the Minimum Percentage to fall to 29%, provided that the cause was an allotment of Company shares as part of an exercise of employee stock options, and for a period of six months from the date of decrease to below the Minimum Percentage. The approval will take effect on the date of the decrease to below the Minimum Percentage. At the end of the six months, the approval will expire and the Minimum Percentage will apply. A - 4 Chapter A (Description of Company Operations) of the Periodic Report for 2011 The Company's shares were purchased through B Tikshoret. After the transfer of control in the Company the competent organs of the Company approved various engagements of the Company and its subsidiaries9 with B Communications Group, including exceptional transactions. Such approval of transactions was given from time to time in accordance with the needs of the Company and its subsidiaries and was duly reported to the public. For additional information, see Section 9 in Chapter D of the Periodic Report and Note 29 to the 2011 Financials. B. Other transactions in Bezeq shares On March 10, 2011, the Company's controlling shareholder, B Communications (through B Tikshoret), acquired 15,072,168 Company shares at a transaction rate of NIS 10.055 per share, so that immediately after this acquisition, the balance of its holdings increased to 829,283,713 Company shares and its stake in the Company rose to 30.84% (29.62% at full dilution). On March 14, 2011, the Company's controlling shareholder, B Communications (through B Tikshoret) acquired 14,590,000 Company shares at a rate of NIS 10,716 per share, so that immediately after this purchase its retained holdings increased to 843,873,713 Company shares, and its stake in the Company rose to 31.37% (30.14% at full dilution). On June 1, 2011, the Company published a shelf prospectus for the issue of shares, debentures, convertible bonds, stock options, options for debentures and commercial papers, of a scope and under conditions to be determined in accordance with shelf proposal reports, if and insofar as the Company should publish them in the future ("the ShelfProspectus"). Subsequently, on June 22, 2011, the Company published an amendment to the Shelf Prospectus in which changes were made mainly to the conditions of the debentures and deed of trust. In this regard, see also the Company's reports from June 1, 2011 and June 22, 2011 which include (respectively) the Shelf Prospectus and the Amended Shelf Prospectus. On June 29, 2011, the Company published a shelf offering report offering debentures to the public (Series 6-8). Concerning this report and the issuance of the said debentures, see Section 2.13.3. 1.3.2 Employee stock option plans For details of employee stock option plans, see Section 2.9.6. Options exercised in 2010, 2011 and up to March 13, 2012: No. of shares issued due to exercise of options Total exercise price paid to the Company Jan.1 ,2012 – March 13, 2012 Distribution of dividends 1.4.1 Dividend policy On August 4, 2009, the Board of Directors of the Company resolved to adopt a dividend distribution policy under which the Company would distribute to its shareholders, once every six months, a dividend of 100% of the half-yearly profit (after tax) ("Profit for the period attributable to the Company's owners") according to the consolidated financial statements of the Company. Implementation of the dividend distribution policy is subject to the provisions of any law, including the distribution tests laid down in the Companies Law, and to the Board's assessment as to the Company's ability to meet its existing and foreseen obligations, and all with due attention to the Company's projected cash flow, activities and liabilities, its cash balances, its plans and its situation from time to time, and subject to the approval of the general meeting of the shareholders of the Company for each specific distribution, as provided in the Company's Articles of Association. Since the date of that decision, the Company has not changed its dividend policy. 9 Concerning the approval of engagements of the subsidiaries Pelephone, Bezeq International, Bezeq On Line, and of DBS – the Company's approval was given after approval of the transactions by the competent organs of those companies. A - 5 Chapter A (Description of Company Operations) of the Periodic Report for 2011 1.4.2 Dividend distribution Distributions made by the Company during 2010-2011 and up to the date of publication of this Periodic Report: Distribution date Type of distribution Total sum distributed (NIS millions) Distribution per share (NIS) May 3, 2010 Cash dividend 10 October 7, 2010 Cash dividend May 19, 2011 Cash dividend May 19, 2011 Cash dividend11 October 5, 2011 Cash dividend October 5, 2011 Cash dividend12 The above dividends were distributed in accordance with the Company's dividend distribution policy noted in Section 1.4.1. (Distribution of a dividend in the amount of NIS 500 million on May 19, 2011 and distribution of a dividend in the amount of NIS 500 million on October 5, 2010 took place as part of the Special Distribution defined in Section 1.4.3). The balance of distributable profits at the date of the report – NIS 1,074 million (surpluses accumulated in the past two years after deduction of prior distributions, except for the Special Distribution). On March 14, 2012, the Board of Directors of the Company resolved to recommend to the general meeting of the shareholders of the Company the distribution of a cash dividend to the shareholders in the amount of NIS 1,074 million. At the date of the report, this dividend has not yet been approved by the general meeting. 1.4.3 Distribution that does not pass the profit test On December 30, 2010, the Board of Directors resolved to approve, and to recommend that the general meetings of its shareholders approve, a distribution to the shareholders of the Company ("the Special Distribution") in a total amount of NIS 3 billion, a sum which exceeds the Company's profits as defined in Section 302 of the Companies Law, where the amount of the Special Distribution would be distributed to the shareholders, as long as possible, in six equal half-yearly portions during the years 2011-2013 (without payment of interest and linkage) together with the expected distribution of the regular dividend, and all in accordance with the principles and terms described in the immediate report of the Company on the subject of a distribution to the shareholders, dated December 30, 2010, which is cited by way of reference. The general meeting of the Company's shareholders approved the Special Distribution on January 24, 2011, and the Tel Aviv District Court (Economic Department) approved the Special Distribution on March 31, 2011. Accordingly, on May 19, 2011, the first portion of the Special Distribution was distributed, in the total amount of NIS 500 million, and on October 5, 2011, the second portion of the Special Distribution, in the total amount of NIS 500 million, was distributed. 10 Of this sum, NIS 1,538 million resulting from termination of DBS's consolidation (see Note 12 to the 2011 Financials). An external legal opinion on the distribution of this sum was presented to the Company's Board of Directors 11 First portion in a Special Distribution as defined in section 1.4.3. 12 Second portion in a Special Distribution as defined in section 1.4.3. A - 6 Chapter A (Description of Company Operations) of the Periodic Report for 2011 In its financial statements at March 31, 2011, the Company recorded a liability for the full amount of the Special Distribution. In this instance, see also Note 20.2.2 to the 2011 Financials. For more details about the Special Distribution, see (1) the immediate report on an application to the court for approval of a distribution which was published by the Company on January 26, 2011, to which the text of the application for approval of the distribution as filed in the court was attached, and (2) an immediate report about the distribution published by the Company on February 17, 2011,which includes explanations and additional emphases relating to the Planned Distribution, cited here by way of reference. And for the matter of the Company's rating, see Section 2.13.6. It is the Company's position that its foreseeable finance expenses under the expected finance plan for the matter of its resources for a distribution that does not pass the profit test, is permitted net of tax needs. The Company received a legal opinion for its position. Nevertheless, it is clarified that the Company has not approached the tax authorities for a pre-ruling on the matter. On July 3, 2011, an application was filed in the Tel Aviv District Court (Economics department) by a holder of Company Debentures (Series 5), to instruct the Company to file an updated opinion and allow the filing of responses/oppositions since, according to the applicant, a change of circumstances has occurred which justifies re-examination of the Company's payment ability (immediate raising of NIS 3 billion of debt by the Company, and a change to negative Midroog's rating outlook for the Company).13 (On August 18, 2011, a claim was filed in the same court by another holder of Company Debentures (Series 5), for inclusion in the proceeding.) On July 10, 2011, the Company filed its response to the application stating that the application should be dismissed given that the circumstances have not changed as alleged by the applicant and/or that justify a re-examination of the decision, and also due to the fact that this decision is final and absolute. At a hearing of these applications held on September 19, 2011, the parties agreed to accept the Court's position whereby the Court's approval of the distribution under Section 303 of the Companies Law will not detract in any way from the obligations of the Company's directors and officers under any law. The Court validated this agreement and ruled that in view of this agreement, a hearing of the other issues raised in the applications filed with the Court is rendered superfluous. The Court stipulated that the foregoing is not intended to prevent a creditor from applying to the court if s/he is able to demonstrate that the Company's solvency has significantly deteriorated. Pursuant to this decision, the Company stipulated that the ruling does not change further payments of the Special Distribution and the Company's on-going dividend policy, and that no further application to the Court is necessary before each payment is made. On March 4, 2012, the same aforementioned applicants filed an "application to schedule a hearing" in the Tel Aviv Central Region District Court (Economic Department) to hear the oppositions "that will be submitted" (in the wording of the application) in connection with a dividend distribution that does not pass the profit test. The application is to schedule a date enabling a hearing and decision, "before the Company distributes the next portion of half a billion shekels – which is planned for an unknown date in May 2012". Concerning an application to approve a derivative claim concerning the taking of loans to be used (allegedly) for distribution of the dividend, see Section 2.18.8. 13 On August 8, 2011, an application was filed in the same court by another holder of the Company's Debentures (Series 5), to be joined to the proceeding since, according to this applicant, the Company should not be permitted to continue making the Special Distribution. A - 7 Chapter A (Description of Company Operations) of the Periodic Report for 2011 Financial information about the Group's segments of operation All the data in this Section 1.5 are in NIS millions. Domestic fixed line communications Mobile radio telephone International communications, Internet services and NEP Multi-channel television Others Adjustments to consolidated** Consolidated Total revenues: From externals ) From other segments of operation in the corporation 94 66 - 41 ) 24 Total revenues ) Total costs attributable to: Variable costs attributable to segment of operation* Fixed costs attributable to segment of operation* Total costs ) Costs that do not constitute revenue in another segment of operation ) Costs that constitute revenues of another segment of operation 15 15 ) 28 Total costs ) Profit from operating activities attributable to owners of the Company 2 ) Profit from operating activities attributable to rights that do not grant control - - - 1 ) (3 ) Total assets attributable to operations at December 31, 2011 ) Total liabilities attributable to segment of operation at December 31, 2011 ) * The Group companies that are companies providing services (as opposed to manufacturing companies), do not manage a dedicated pricing system that differentiates between fixed and variable costs. The above distinction was made for the purposes of this report only. Variable costs are costs for which the companies have flexible management and control in the short-term and which directly affect output, compared with fixed expenses, which are not flexible in the short term and do not directly affect output. (On this matter, for the definition of fixed costs and variable costs in the notes to the tables in section 1.5, it is clarified that "short term" means a period of up to one year.) ** Details of adjustments to consolidated – Transactions between segments of operation and transactions in multi-channel television. A - 8 Chapter A (Description of Company Operations) of the Periodic Report for 2011 1.5.2 2010 Domestic fixed line communications Mobile radio telephone International communications, Internet services and NEP Multi-channel television Others Adjustments to consolidated** Consolidated Total revenues: From externals ) From other segments of operation in the corporation 47 5 32 ) 12 Total income ) Total costs attributable to: Variable costs attributable to segment of operation* 97 Fixed costs attributable to segment of operation* 99 Total costs ) Costs that do not constitute revenues in another segment of operation ) Costs that constitute revenues in other segments of operation 12 2 ) 5 Total costs ) Profit from ordinary operations attributable to owners of the Company 88 11 ) Profit from ordinary operations attributable to rights that do not grant control - - - 90 3 ) 3 Total assets attributable to operations at December 31, 2010 Total liabilities attributable to segment of operation at December 31, 2010 ) * The Group companies that are companies providing services (as opposed to manufacturing companies), do not manage a dedicated price system, which differentiates between fixed and variable costs. The above distinction was made for purposes of this report only. Variable costs are costs for which the companies have flexible management and control in the short-term and which directly affect output, compared with fixed expenses, which are not flexible in the short term and do not directly affect output. ** Details of adjustments to consolidated – Transactions between segments of operation and transactions in multi-channel television. A - 9 Chapter A (Description of Company Operations) of the Periodic Report for 2011 1.5.3 2009 Domestic fixed line communications Mobile radio telephone International communications, Internet services and NEP Multi-channel television Others Adjustments to consolidated** Consolidated Total revenues: From externals 54 ) From other segments of operation in the corporation 45 1 20 ) 23 Total income 74 ) Total costs attributable to: Variable costs attributable to segment of operation* 47 Fixed costs attributable to segment of operation* 23 Total costs 70 ) Costs that do not constitute revenue in another segment of operation 66 ) Costs that constitute revenue in other segments of operation 23 4 ) 1 Total costs 70 ) Profit from ordinary operations attributable to owners of the Company 5 ) Profit from ordinary operations attributable to rights that do not grant control - - - (1
